Title: From Thomas Jefferson to Louisa Catherine Johnson Adams, 8 August 1807
From: Jefferson, Thomas
To: Adams, Louisa Catherine Johnson


                        
                            Madam
                            
                            Monticello Aug. 8. 07.
                        
                        I have duly recieved your letter of the 28th. of July expressing a wish that your brother could find some
                            emploiment in New Orleans in which his knolege of the French & Spanish languages might be made useful. it would have
                            been pleasing to me to have been able to point out such an emploiment, & more so to add that any such was within my
                            powers of appointment. but the only appointments I make there, or in any department, are of the highest officers. they
                            alone appoint to all subordinate places under them. in N. Orleans the Governor, Collector, Naval officer & Surveyor of
                            the port are of my appointment: but each of them appoints those under them; and being responsible for their under-agents,
                            are left uncontrolled in their choice as is just. I can do no more therefore than indicate the true sources of appointment
                            there to which your brother should apply. I tender you at the same time the assurances of my high respect &
                            consideration.
                        
                            Th: Jefferson
                            
                        
                    